 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This employment Agreement (the “Agreement”) is entered into as of April 25,
2006 between OXiGENE, Inc., a Delaware corporation (“OXiGENE”), and Peter
Harris, MD (the “Executive”).
W I T N E S S E T H:
     WHEREAS, OXiGENE and Executive desire to enter into an employment agreement
relating to the position of OXiGENE’s Chief Medical Officer, pursuant to which
position Executive shall report to Fred Driscoll, OXiGENE’s President and Chief
Executive Officer.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, OXiGENE and Executive
hereby agree as follows:
     1.    Employment
     1.1    Executive shall serve in the capacity of Chief Medical Officer, and
shall have the duties, responsibilities and authority assigned to Executive by
the Board of Directors of OXiGENE (“Board”) consistent with such position.
Executive shall report directly to OXiGENE’s President and Chief Executive
Officer. Once the Executive joins the Company, the Executive and OXiGENE’s CEO
will determine whether Executive should be based in U.S. on a temporary basis
(see Section 5.) or in U.K.
     1.2    Executive, so long as he is employed hereunder, (i) shall devote his
full professional time and attention to the services required of him as an
employee of OXiGENE, except as otherwise agreed and except as permitted in
accordance with paid vacation time subject to OXiGENE’s existing vacation
policy, and subject to OXiGENE’s existing policies pertaining to reasonable
periods of absence due to sickness, personal injury or other disability,
(ii) shall use his best efforts to promote the interests of OXiGENE, and
(iii) shall discharge his responsibilities in a diligent and faithful manner,
consistent with sound business practices.
     2.    Term
     The term of Executive’s employment under this Agreement shall commence as
of June 14, 2006 and shall continue until terminated by either party in
accordance with Section 6 hereof (the “Employment Term”).
     3.    Base Salary; Stock Options, Sign-on Bonus
     3.1    During the Employment Term, Executive shall receive an annual base
salary in the amount of £159,000 (such amount as adjusted, from time to time,
the “Base Salary”), payable monthly in (12) installments in accordance with
OXiGENE’s payroll schedule from time to time in effect. Executive’s salary shall
be reviewed annually by

 



--------------------------------------------------------------------------------



 



the Board. OXiGENE and Executive shall pay UK National Insurance contributions
required under UK employment law.
     3.2    OXiGENE shall grant to Executive, subject to approval by the
Compensation Committee of the Board, pursuant to the OXiGENE Inc. 2005 Stock
Incentive Plan (the “Stock Plan”), an option to purchase 100,000 shares of
common stock of OXiGENE, $.01 par value per share. Such option shall have an
exercise price equal to the Fair Market Value (as defined in the Stock Plan) on
the date of grant of such option, and shall vest in equal installments over four
years. Thereafter, Executive will be a participant of the Stock Plan, and from
time to time be eligible to receive an annual grant of options, which shall
contain the customary terms and provisions of options granted generally to key
executives under the Stock Plan.
     3.3    Executive shall be entitled to a 25% Annual Bonus based upon roles
and objectives predetermined by, and at the discretion of, the Board.
     3.4    Provided the Executive begins employment after May 15, 2006 but
prior to June 15, 2006 such, Executive will receive a sign-on bonus equal to the
amount of $80,000, which will be transferred on your first day of employment in
British pounds.
     4.    Benefits
     Executive shall be entitled to participate in or receive benefits under any
employee benefit plan, arrangement or perquisite generally made available by
OXiGENE during the Employment Term to its executives and key management
employees. In particular, the costs of UK based private and permanent health
insurance will be borne by the Company.
     5.    Business Expenses & Temporary Living Expenses
     Executive shall be entitled to receive an American Express Corporate Card
for business related expenses and prompt reimbursement will be made for all
reasonable and customary expenses incurred by him in performing services
hereunder during the Employment term; provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
OXiGENE. Expenses will include professional medical registration fees applicable
to the Exective. The Executive will also be entitled to reasonable temporary
living accommodations and transportation, if he moves to the U.S. to fulfill his
responsibilities.
     6.    Termination
     6.1    OXiGENE may terminate Executive’s employment by giving Executive one
hundred twenty (120) days’ written notice, subject to all provisions of this
Agreement. Notwithstanding the foregoing, OXiGENE may terminate Executive’s
employment for Cause (as defined in section 6.7 thereof) without prior notice.

 



--------------------------------------------------------------------------------



 



     6.2    (a) Executive may, upon giving OXiGENE thirty (30) days’ notice,
terminate Executive’s employment hereunder. If executive terminates his
employment following material breach of the Agreement by OXiGENE, which breach
remains uncured thirty (30) days after written notice thereof is received by
OXiGENE (a “Termination with Good Reason”), Executive shall be treated as if his
employment was terminated by OXiGENE other than for Cause.
     (b)    The Executive may voluntarily resign from employment with the
Company upon written notice to the Company specifying the effective date of such
resignation, which effective date shall not be less than one hundred twenty
(120) days from the date of such notice. Upon effective date of Executive’s
resignation, the Company shall have no further obligations to perform duties as
specified in Section 1 of this Agreement.
     6.3    If Executive’s employment is terminated by OXiGENE other than for
Cause (as defined below) or in the event of a Termination with Good Reason, then
OXiGENE shall provide to Executive as soon as practicable after the date of
notice of Executive’s termination of employment:

  (a)   a lump sum cash payment equal to nine (9) months of Executive’s
then-current Base Salary; and

  (b)   All stock options, stock appreciation rights, restricted stock, and
other incentive compensation granted to the Executive by OXiGENE shall, to the
extent vested, remain exercisable in accordance with the terms of the Stock Plan
(or prior applicable plan) and the agreement entered pursuant thereto, and the
Executive may exercise all such vested options and rights, and shall receive
payments and distributions accordingly.

     6.4    If, following any Change in Control (as such term is defined in the
Stock Plan) and prior to expiration of one (1) year from the date of such Change
in Control, (1) Executive’s employment is terminated by OXiGENE (other than for
Cause) or (2) in the event of a Termination with Good Reason, then

  (a)   OXiGENE shall provide to the Executive:

  a.   The Unpaid Salary, as soon as practicable after the Termination Date;
plus

  b.   An amount equal to twelve (12) months of Executive’s then current Base
Salary; and

  (b)   all stock options, stock appreciation rights, restricted stock, and
other incentive compensation granted to the Executive by OXiGENE shall, to the
extent vested, remain exercisable in accordance with the terms of the stock Plan
(or prior applicable plan) and the agreement entered pursuant thereto, and the
Executive may exercise all such vested options and rights, and shall receive
payments and distributions accordingly.

 



--------------------------------------------------------------------------------



 



     6.5    Except as otherwise set forth in this Section 6, all obligations of
OXiGENE under this Agreement shall cease if, during the Employment Term, OXiGENE
terminates Executive for Cause or the Executive resigns his employment other
than in a Termination with Good Reason. Upon such termination, Executive shall
be entitled to receive in a lump sum of cash payment as soon as practicable
after the Termination Date an amount equal to the Unpaid Salary.
     6.6    The foregoing payments upon Executive’s termination shall constitute
the exclusive payments due Executive upon termination from his employment with
OXiGENE under the Agreement or otherwise, provided, however that except as
stated above, such payments shall have no effect on any benefits which may be
payable to Executive under any plan of OXiGENE which provides benefits after
termination of employment.
     6.7    For the purposes of this Agreement, the term “Cause” shall mean any
of the following:
     (a)    the (i) continued failure by Executive to perform his duties on
behalf of OXiGENE’s if Executive fails to remedy that breach within ten
(10) days of OXiGENE’s written notice to Executive of such breach; or
(ii) material breach of any other provision of this Agreement by the executive,
if the Executive fails to remedy that breach within ten (10) days of OXiGENE’s
written notice to Executive of such breach; or
     (b)    any act of fraud, material misrepresentation or material omission,
misappropriation, dishonesty, embezzlement or similar conduct against OXiGENE or
any affiliate, or conviction of Executive for a felony or any crime involving
moral turpitude.
     7.    No Solicitation; Confidentiality; Work for Hire
     7.1    For a period of one year after the Termination Date, neither the
Executive nor any Executive-Controlled Person (as defined below) will, without
the prior written consent of the Board, directly or indirectly solicit for
employment, or make an unsolicited recommendation to any other person that it
employ or solicit for employment any person who is or was, at any time during
the nine (9) month period prior to the Termination date, an officer, executive
or key employee of OXiGENE or any affiliate of OXiGENE. As used in this
Agreement, the term “Executive-Controlled Person” shall mean any company,
partnership, firm or other entity as to which Executive possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise. Notwithstanding the forgoing, this provision shall not
apply to the solicitation of individuals who have, for at least one (1) year
prior to the Termination Date, not been employed by OXiGENE.

 



--------------------------------------------------------------------------------



 



     7.2    (a) Executive acknowledges that, through his status as Chief Medical
Officer of OXiGENE, he has, and will have, possession of important, confidential
information and knowledge as to the business of OXiGENE and its affiliates,
including, but not limited to, information and knowledge as to the business of
OXiGENE and its affiliates, including, but not limited to, information related
to drugs and compounds developed or under development by the Company, financial
results and projections, future plans, the provisions of other important
contracts entered into by OXiGENE and its affiliates, possible acquisitions and
similar information proprietary to OXiGENE and its affiliates (collectively,
“Confidential Information”). Executive agrees that he shall not, so long as the
Company remains in existence, divulge, communicate, furnish or make accessible
(whether orally or in writing or in books, articles or any other medium) to any
individual, firm, partnership or corporation, any knowledge or information with
respect to Confidential Information directly or indirectly useful in any aspect
of the business of OXiGENE or any of its affiliates. As used in the preceding
sentence, “Confidential Information” shall not include any knowledge of
information that: (i) is or becomes available to others, other than as a result
of breach by Executive of this Section 7.2; (ii) was available to Executive on a
nonconfidential basis prior to its disclosure to executive through his status as
an officer or employee of OXiGENE or any affiliate; (iii) becomes available to
Executive on a nonconfidential basis from a third party (other than OXiGENE, any
affiliate or any of its of their representatives) who is not bound by any
confidentiality obligation to OXiGENE or any affiliate; (iv) was known by the
Executive prior to his employment by OXiGENE as evidenced by Executive’s
pre-existing written records; (v) was not maintained as confidential information
by OXiGENE; (vi) is otherwise information known or available within OXiGENE’s
industry; or (vii) is information that is legally compelled, by applicable law,
to be disclosed by Executive, provided, however, that in such an event Executive
shall give prompt notice to OXiGENE of such requirement so that OXiGENE may seek
a protective order or other appropriate remedy.
               (b) All memoranda, notes, lists, records and other documents or
papers (and all copies thereof), including such items stored in computer
memories, on microfiche or by any other means, made or complied by or on behalf
of Executive or made available to him relating to the business of OXiGENE or any
of its affiliates are and shall be and remain OXiGENE’s property and shall be
delivered to OXiGENE promptly upon the termination of Executive’s employment
with OXiGENE or at any other time on request and such information shall be held
confidential by Executive after the termination of his employment with OXiGENE.
     7.3    The Executive grants the Company and each affiliate of the Company,
as appropriate, all rights in and to the contribution made by the Executive to
any projects or matters on which the Executive worked prior to, or during the
Employment Term. The Executive acknowledges that each such matter and the
contribution made by the Executive thereto shall constitute a work made for hire
within the meaning of the United States copyright law and other applicable laws.
The Company reserves all rights with respect to information relating to the
Company’s products, including, but not limited to, the right to apply for
patents.

 



--------------------------------------------------------------------------------



 



     7.4    The provisions contained in this Section 7 as to the time periods,
scope of activities, persons or entities affected, and territories restricted
shall be deemed divisible so that, if any provision contained in this Section 7
is determined to be invalid or unenforceable, such provisions shall be deemed
modified so as to be valid and enforceable to the full extent lawfully
permitted.
     7.5    Executive agrees that the provisions of this Section 7 are
reasonable and necessary for the protection of OXiGENE and that they may not be
adequately enforced by an action for damages and that, in the event of a breach
thereof by Executive or any Executive-Controlled Person, OXiGENE shall be
entitled to apply for and obtain injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of such violation or
otherwise to enforce specifically such provisions against such violation,
without the necessity of the posting of any bond by OXiGENE. Executive further
covenants under this Section 7, OXiGENE shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remuneration or other
benefits that Executive directly or indirectly has realized and/or may realize
as a result of, growing out of or in connection with any such violation. Such a
remedy shall, however, be cumulative and not exclusive and shall be in addition
to any injunctive relief or other legal equitable remedy to which OXiGENE is or
may be entitled.
     8.    Taxes
     Any amounts payable to the Executive hereunder shall be paid to the
Executive subject to all applicable taxes required to be withheld by OXiGENE
pursuant to national and/or local law. The Executive shall be solely responsible
for all taxes imposed on the Executive by reason of his receipt of any amounts
of compensation or benefits payable hereunder.
     8A.    Indemnification
     OXiGENE shall indemnify the Executive for all claims, losses, expenses,
costs, obligations, and liabilities of every nature whatsoever incurred by the
Executive as a result of the Executive’s acts or omissions as an employee of
OXiGENE, but excluding from such indemnification any claims, losses, expenses,
costs, obligations, or liabilities incurred by the Executive as a result of the
Executive’s bad faith, willful misconduct or gross negligence.
     8B.    Attorney’s Fees and Expenses
     OXiGENE and the Executive agree that in the event of litigation arising out
of or relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses.
     9.    Amendments
     This Agreement may nor be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

 



--------------------------------------------------------------------------------



 



     10.    Assignments
     Neither this Agreement nor any of the rights or obligations hereunder shall
be assigned or delegated by any party hereto without the prior written consent
of the other party; provided, however, that any payments and benefits owed to
Executive under this Agreement shall insure to the benefit of his heirs and
personal representatives.
     11.    Waiver
     Waiver by any party hereto of any breach or default by any other party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.
     12.    Severability
     In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     13.    Notices
     All notices and other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:
     If to Executive, to him as follows:
     Peter Harris
     99 Duchess Drive
     Newmarket, Suffolk CB8 8AL
     UK
     If to OXiGENE, to it as follows:
     OXiGENE, Inc.
     230 Third Avenue
     Waltham, MA 02451
     Attn: Fred Driscoll
     Or to such other address or such other person as Executive or OXiGENE shall
designate in writing in accordance with this Section 13, except that notices
regarding changes in notices shall be effective only upon receipt.
     14.    Headings

 



--------------------------------------------------------------------------------



 



     Headings to Sections in this Agreement are for the convenience of the
parties only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.
     15.    Governing Law
     This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to the principles of conflict of laws. Each of
the parties hereto consents to the jurisdiction of the federal and state courts
of the Commonwealth of Massachusetts in connection with any claim or controversy
arising out of or connected with this Agreement, and said courts shall be the
exclusive forum for the resolution of any such claim or controversy. Service of
process in any such proceeding may be made upon each of the parties hereto at
the address of such party as determined in accordance with Section 13 of this
Agreement, subject to the applicable rules of the court in which such action is
brought. At the time when a UK Company is organized, governing law will revert
to the laws of England and the exclusive jurisdiction of the English courts.
     16.    All Other Agreement Suspended
     This Agreement contains the entire agreement between Executive and OXiGENE
with respect to all matters relating to Executive’s employment with OXiGENE and,
as of the date hereof, will supersede and replace any other agreements, written
or oral, between the parties relating to the terms or conditions of Executive’s
employment with OXiGENE, provided, however, that nothing in this Agreement shall
amend or affect any options previously granted to executive pursuant to the
Stock Plan.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

                  /s/ Peter Harris       Peter Harris           

            OXiGENE, Inc.
      By:   /s/ Frederick W. Driscoll         Name:   Frederick W. Driscoll     
  Title:   President & CEO     

 